DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 2 FEB 2022.
Priority
Applicant’s claim for the benefit of a prior-filed application 371 of PCT/US2017/033575 filed 19 May 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of prior-filed provisional applications 62/381,948 filed 31 August 2016, 62/375,703 filed 16 August 2016, and 62/339,241 filed 20 May 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Response to Election/Restriction
Applicant’s election without traverse of Group I, claims 1-5 and amended claim 51, directed to a method of increasing glycolysis in a neuronal cell comprising administering an inhibitor of TSC1 and/or SIRT6, in the reply filed on 23 June 2021 is acknowledged. Upon search and further consideration the restriction in regard to Groups II and III: claims 6-11 drawn to a method of increasing neuronal survival in a patient comprising altering glycolysis and to a method of increasing photoreceptor survival (claims 12-16) is hereby withdrawn.
Applicant’s Amendments
Applicant’s amendments filed on 2 FEB 2022 are acknowledged. Applicant amended claims 13 and 51.
The prior objection to the disclosure for containing embedded hyperlinks and/or other form of browser-executable code is withdrawn in light of applicant’s amendments to delete the embedded hyperlinks and/or other form of browser-executable code.
The prior rejection of Claim 51 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  is withdrawn in light of applicants’ amendment to claim 51 deleting the duplicative/repeated reference to vitexin. 
Status of the Claims
 Claims 17-50 are withdrawn as drawn to unelected groups. Claims 13 and 51 are amended. Claims 1-16 and 51 are under examination. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Zhong–CEPKO
Claims 1-2 stand rejected under 35 U.S.C. 103 as being unpatentable over Zhong (Zhong, L., et al. Cell, 2010; 140(2), 280-293; cited in the IDS filed on 16 NOV 2018) and CEPKO (US20110268705A1; Publ. 3 November 2011; cited in the IDS filed on 16 NOV 2018).
Zhong teaches a method of increasing glycolysis in a cell comprising decreasing a level and/or activity of SIRT6 in a cell; such that, in the absence of SIRT6 there is statistically significant alteration in regulators of glucose metabolism, with the highest difference observed among key glycolytic genes such as Ldh, Tpi, aldolase, and Pfk-1, wherein results indicate that in the absence of SIRT6, expression of multiple glucose-related genes are upregulated, thereby causing enhanced glycolysis (p. 281, col.2 and p.283, col. 2, ¶2); and wherein lack of SIRT6 causes a reduction of oxygen consumption, indicating that in SIRT6-deficient cells glucose is utilized primarily for glycolysis (p. 283, col. 1, ¶3). Zhong further teaches that SIRT6 is a co-repressor of hypoxia-inducible factor Hif1α (pp. 286-7 and Fig. 4); and lack of SIRT6 increases both protein synthesis and stability of Hif1α (p. 287, col. 2, ¶3). Zhong furthermore discloses that hypoxia-inducible factor Hif1α is a key mediator of cellular adaptation to nutrient and oxygen stress, and as such, Hif1α enhances glycolytic flux and modulates multiple genes in order to activate glycolysis (p. 281, col. 1, ¶1). Finally Zhong teaches SIRT6-deficient cells exhibit increased Hif1α protein synthesis, stability, and activity and show increased glucose uptake with upregulation of glycolysis and diminished mitochondrial respiration.

CEPKO is drawn to the field of neurodegenerative diseases, e.g. retinal degenerations and discloses a method to treat, prevent and/or delay neuronal or retinal cell death by altering expression of Hif1α (Abstract). CEPKO teaches methods of inhibiting neuronal cell death. The methods include contacting the cell with an agent which enhances the expression and/or activity of Hif1α, thereby inhibiting death of the neuronal/retinal cell (see, for example, [0017]).
It would have been prima facie obvious to a person of ordinary skill in the art (POSITA), at the time of the claimed invention, to modify the method of Zhong to further comprise a neuronal/retinal cell of CEPKO. The motivation, according to scientific reasoning, would have been to decrease a level and/or activity of SIRT6 in said neuronal cell, thereby increasing Hif1α protein levels, stability, and activity, in order to increase glycolysis (per Zhong) and to prevent neuronal cell loss or prolong neuronal cell survival (per CEPKO, [0037]). A POSITA would have reasonable expectation of success in modifying Zhong with the teaching of CEPKO employing known elements within the art, according to known methodologies, with expected outcomes as the prior art teaches that decreasing SIRT6 leads to increased glycolysis and increased expression of Hif1α, and that increased Hif1α expression correlates with neuronal/retinal cell survival.
	In regard to the further limitations of claim 2, CEPKO teaches neural cells that are retinal cells, rod cells, cone cells, and combinations thereof (see, for example, Abstract, [0011], [0012], [0019]).
Zhong–CEPKO–Parenti
Claims 3-5 and 51 stand rejected under 35 U.S.C. 103 as being unpatentable over Zhong (Zhong, L., et al. Cell, 2010; 140(2), 280-293; cited in the IDS filed on 16 NOV 2018) and CEPKO (US20110268705A1; Publ. 3 November 2011; cited in the IDS filed on 16 NOV 2018) as applied to claim 1 above, and further in view of Parenti (Parenti MD, et al. Journal of Medicinal Chemistry. 2014 Jun 12;57(11):4796-804; cited in the IDS filed on 16 NOV 2018).

In regard to claims 3 and 5, Zhong suggests interest in studying inhibition of SIRT6 in regard to glycolysis (¶4-5 p. 291) and highlights the relationship of SIRT6 deficiency and the need for Hif1α expression, stability, and activity in glycolysis (for example, Fig. 6 and ¶5 p. 291). However, Zhong does not reduce to practice a method of increasing glycolysis by decreasing a level and/or activity of SIRT6 that comprises administering an effective amount of an inhibitor of SIRT6 selected from the group consisting of proteins, nucleic acids, chemicals and combinations thereof. 
Parenti foresees broad therapeutic applications for inhibitors of SIRT6 (an NAD+-dependent histone deacetylase, HDAC; internal references and Abstract), identifies known natural inhibitors of SIRT6 (e.g. fenugreek seed extract; “Discussion” ¶1, p. 1801), and reports the identification of additional chemical SIRT6 inhibitors (see, for example, Abstract and p. 4797, Table 1). Parenti demonstrates the inhibition of SIRT6 with a variety of chemical compounds identified via in silico screening and reports compounds 5, 9, and 17 increase H3K9 acetylation in cultured cells (see Fig. 3) and demonstrates concurrent biological properties associated with decreased SIRT6 levels/activity (detailed below). Importantly, Parenti reports that the SIRT6 inhibitors identified in the study recreate the biological effects that are commonly observed in response to SIRT6 ablation or silencing (p. 4801 ¶2). 
For example, Parenti teaches that SIRT6 regulates gene expression as a transcriptional corepressor by physically interacting with transcription factors, such as NFkB, MYC8, and HIF1α and by deacetylating histone H3 lysine 9 (H3K9) and 56 (H3K56) at target gene promoters (¶2 p. 4796) wherein SIRT6 deficiency results in an increased expression of genes controlled by these transcription factors, including pro-inflammatory genes through NF-κB activity and glycolytic genes and the glucose transporter GLUT-1 due to increased HIF1α activity (¶2 p. 4796). Parenti then demonstrates (and states that it is worth emphasizing from a biological point of view) that compounds 5, 9, and 17 were all able to reduce TNF-α secretion as would be expected based on the current knowledge on the role of SIRT6 in TNF-α production (¶2 p. 4802). 
such compounds could find potential application in the treatment of inflammatory conditions in which TNF-α secretion plays an important pathophysiological role (ibid). Parenti further concludes, that since a strong increase in GLUT-1 expression, accompanied by a consistent increase in glucose uptake (an observation similar to results seen in SIRT6-/- mice), was also observed in cultured cells treated with these compounds, these properties make the identified SIRT6 inhibitors, or derivatives of them, particularly appealing for their possible applications as blood glucose-lowering drugs and could make them suitable for treating patients with insulin-resistant diabetes (¶2 p. 4802).
Thus, in a similar vein and line of reasoning, it would be prima facie obvious to a POSITA to use an effective amount of inhibitor of SIRT6 (such as those taught by Parenti) in a method of decreasing the activity of SIRT6 (and correspondingly increasing HIF1α expression stability and activity) and thus increasing glycolysis in a neuronal cell in order to prolong cell survival. And thus, a practitioner would have a reasonable expectation of increasing glycolysis as well as HIF1α protein expression, stability, and activity in a neuronal cell following administration of an effective amount of SIRT6 inhibitor as Parenti demonstrates expected outcomes with such inhibitors are likely to mirror outcomes in models where SIRT6 is deficient. 
Thus, before the effective filing date of the instant application, Zhong, CEPKO, and Parenti render obvious the instant invention of claims 3 and 5.
	In regard to the further limitations of claim 4, Parenti teaches delivery of a SIRT6-specific antisense nucleotides (i.e. an shRNA, sh2 SIRT6) to cells in vitro resulting in a subsequent 3-fold increase in glucose uptake (final ¶ p. 4800 –¶2 p. 4801; p. 4802 “Cell lines”; ¶4 p. 4803) and cites additional work “on the effect of SIRT6 silencing” wherein SIRT6-specific shRNA effects the silencing of SIRT6 (see, for example, Bauer, et al; Jiang et al; and Bruzzone, et al.). Furthermore, although not reducing to practice an antisense nucleic acid specific for SIRT6 as an inhibitory agent for SIRT6, both Zhong and CEPKO demonstrate that such means for inhibiting gene expression and/or activity was widely practiced in the art before the effective filing date of the instant application (see, for example, CEPKO – shRNA specific to HDAC4 inhibiting HDAC4 in 
	In regard to the further limitations of claim 51, in addition to citing natural inhibitors of SIRT6 including those cited above, Parenti discloses chemical SIRT6 inhibitors including SYN17739303, BAS13555470, SYN10366754, BAS00417531 (see, for example, Abstract and p. 4797, Table 1).
Zhong–CEPKO–Parenti–DEL RIO
Claims 6-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Zhong (Zhong, L., et al. Cell, 2010; 140(2), 280-293; cited in the IDS filed on 16 NOV 2018) and CEPKO (US20110268705A1; Publ. 3 November 2011; cited in the IDS filed on 16 NOV 2018) as applied to claim 1 above, and further in view of Parenti (Parenti MD, et al. Journal of Medicinal Chemistry. 2014 Jun 12;57(11):4796-804; cited in the IDS filed on 16 NOV 2018) and DEL RIO (WO2014170873A1; Publ. 23 October 2014; cited in the IDS filed on 16 NOV 2018).
Zhong teaches a method of increasing glycolysis in a cell comprising decreasing a level and/or activity of SIRT6 in a cell; such that, in the absence of SIRT6 there is statistically significant alteration in regulators of glucose metabolism, with the highest difference observed among key glycolytic genes such as Ldh, Tpi, aldolase, and Pfk-1, wherein results indicate that in the absence of SIRT6, expression of multiple glucose-related genes are upregulated, thereby causing enhanced glycolysis (p. 281, col.2 and p.283, col. 2, ¶2); and wherein lack of SIRT6 causes a reduction of oxygen consumption, indicating that in SIRT6-deficient cells glucose is utilized primarily for glycolysis (p. 283, col. 1, ¶3). Zhong further teaches that SIRT6 is a co-repressor of hypoxia-inducible factor Hif1α (pp. 286-7 and Fig. 4); and lack of SIRT6 increases both protein synthesis and stability of Hif1α (p. 287, col. 2, ¶3). Zhong furthermore discloses that hypoxia-inducible factor Hif1α is a key mediator of cellular adaptation to nutrient and oxygen stress, and as such, Hif1α enhances glycolytic flux and modulates multiple genes in order to activate glycolysis (p. 281, col. 1, ¶1). Finally Zhong teaches SIRT6-deficient cells exhibit increased Hif1α protein synthesis, stability, and activity and show increased glucose uptake with upregulation of glycolysis and diminished mitochondrial respiration.
In regard to claim 6, Zhong clearly teaches the link between decreasing SIRT6 levels/activity and increasing glycolysis. Zhong does not teach increasing neuronal survival in patient(s) in need thereof increasing glycolysis in a neuronal cell.
CEPKO is drawn to the field of neurodegenerative diseases, e.g. retinal degenerations and discloses a method to treat, prevent and/or delay neuronal or retinal cell death (i.e. increasing neuronal survival) by altering expression of Hif1α (Abstract). CEPKO teaches methods of inhibiting neuronal cell death that include contacting the cell with an agent which enhances the expression and/or activity of Hif1α, thereby inhibiting death of the neuronal/retinal cell (see, for example, [0017]) and, in some embodiments, methods for treatment of a neurodegenerative disorder, e.g., a neurodegenerative retinal disorder, which includes the step of administering a therapeutically effective amount of an agent, to a subject ([0035], [0110]), wherein in general, the agent is provided in a therapeutically effective amount to elicit the desired effect, e.g., inhibit neuronal cell death [0113].
Thus Zhong and CEPKO together teach the significant components linking increasing glycolysis by decreasing the levels/activity of SIRT6 and the correlation of increased glycolysis and increased protein expression, stability and activity of Hif1α, and CEPKO teaches the significance of increased Hif1α protein expression, stability and activity as protective to neuronal/retinal cell in in vivo models of retinal neurodegenerative disorders. 
A practitioner of the art would recognize, before the filing date of the instant application, that in order to produce a desired effect of increasing glycolysis, by, for instance, decreasing the level or activity of SIRT6, that some additional method step must be required. That is to say, a practitioner cannot simply hold a cell in her hand or place it in a dish and will it to decrease SIRT6 levels or activity or increase glycolysis. Thus, recognizing that an additional step is necessary, and recognizing that the instant disclosure provides an embodiment of an additional method step in instant claim 8, namely administration of an agent that is an inhibitor of SIRT6 and/or TSC1, it is necessary, in regard to claims 6 and 8, to consider the state of the art in regard to SIRT6 inhibitors.  
To this point, Parenti foresees broad therapeutic applications for inhibitors of SIRT6 (an NAD+-dependent histone deacetylase, HDAC; internal references and Abstract), identifies SIRT6 inhibitors identified in the study recreate the biological effects that are commonly observed in response to SIRT6 ablation or silencing (p. 4801 ¶2). 
For example, Parenti teaches that SIRT6 regulates gene expression as a transcriptional corepressor by physically interacting with transcription factors, such as NFκB, MYC8, and HIF1α and by deacetylating histone H3 lysine 9 (H3K9) and 56 (H3K56) at target gene promoters (¶2 p. 4796) wherein SIRT6 deficiency results in an increased expression of genes controlled by these transcription factors, including pro-inflammatory genes through NFκB activity and glycolytic genes and the glucose transporter GLUT-1 due to increased HIF1α activity (¶2 p. 4796). Parenti then demonstrates (and states that it is worth emphasizing from a biological point of view) that compounds 5, 9, and 17 were all able to reduce TNF-α secretion as would be expected based on the current knowledge on the role of SIRT6 in TNF-α production (¶2 p. 4802). 
Having thus demonstrated a reduction to practice that supports such expectations, Parenti concludes that it is conceivable that such compounds (i.e. SIRT6 inhibitors) could find potential application in the treatment of inflammatory conditions in which TNF-α secretion plays an important pathophysiological role (ibid). Parenti further concludes, that since a strong increase in GLUT-1 expression, accompanied by a consistent increase in glucose uptake (an observation similar to results seen in SIRT6-/- mice), was also observed in cultured cells treated with these compounds, these properties make the identified SIRT6 inhibitors, or derivatives of them, particularly appealing for their possible applications as blood glucose-lowering drugs and could make them suitable for treating patients with insulin-resistant diabetes (¶2 p. 4802).
DEL RIO discloses chemical compounds and pharmaceutically acceptable salts thereof, for use as a medicament, in particular as inhibitors of sirtuins, with particular reference to SIRT6; stating that such compounds increase glucose tissue uptake and find employment in the 
Thus, in a similar vein and line of reasoning as provided by Parenti and DEL RIO, it would be prima facie obvious to a POSITA to administer an effective amount of inhibitor of SIRT6 (such as those taught by Parenti and/or DEL RIO; instant claim 8) to a patient, in order to effect a method of increasing glycolysis by decreasing the activity of SIRT6 (and correspondingly increasing HIF1α expression stability and activity) in a neuronal cell in order to prolong cell survival in a patient (instant claim 6). In doing so, a practitioner would have a reasonable expectation of increasing glycolysis (as well as HIF1α protein expression, stability, and activity) in a neuronal cell following administration of an effective amount of SIRT6 inhibitor as Parenti demonstrates expected outcomes with such inhibitors are likely to mirror outcomes in models where SIRT6 is deficient. 
The motivation, according to scientific reasoning, would have been to decrease a level and/or activity of SIRT6 in said neuronal cell, thereby increasing Hif1α protein levels, stability, and activity, in order to increase glycolysis (per Zhong) and to prevent neuronal cell loss or prolong neuronal cell survival (per CEPKO, [0037]) and thus effectively increase neuronal cell survival in a patient. A POSITA would have reasonable expectation of success in combining the teachings of Zhong, CEPKO, Parenti and DEL RIO employing known elements within the art, according to known methodologies, with expected outcomes as the prior art teaches that decreasing SIRT6 leads to increased glycolysis and increased expression of Hif1α, and that increased Hif1α expression correlates with neuronal/retinal cell survival.
	In regard to the further limitations of claim 7, CEPKO teaches neural cells that are retinal cells, rod cells, cone cells, and combinations thereof (see, for example, Abstract, [0011], [0012], [0019]) and DEL RIO renders obvious such cells as at once envisaged by a practitioner desiring to treat, for example, diabetic retinopathy (claim 41).
In regard to the further limitations of claim 9, Parenti teaches SIRT6 inhibitors that were known in the art that are proteins or composition of proteins, e.g. fenugreek seed extract (“Discussion” ¶1 p. 4801).
	In regard to the further limitations of claim 10, Parenti teaches delivery of a SIRT6-specific antisense nucleotides (i.e. an shRNA, sh2 SIRT6) to cells in vitro resulting in a subsequent 3-fold increase in glucose uptake (final ¶ p. 4800 –¶2 p. 4801; p. 4802 “Cell lines”; ¶4 p. 4803) and cites additional work “on the effect of SIRT6 silencing” wherein SIRT6-specific shRNA effects the silencing of SIRT6 (see, for example, Bauer, et al; Jiang et al; and Bruzzone, et al.). DEL RIO also teaches delivery of a SIRT6-specific shRNA (sh2 SIRT6) citing Bauer, et al. Furthermore, although not reducing to practice an antisense nucleic acid specific for SIRT6 as an inhibitory agent for SIRT6, both Zhong and CEPKO demonstrate that such means for inhibiting gene expression and/or activity was widely practiced in the art before the effective filing date of the instant application (see, for example, CEPKO – shRNA specific to HDAC4 inhibiting HDAC4 in mouse retinal cells, Fig. 2 and [0026]; and Zhong - shRNA specific to HIF1α for decreasing HIF1α ¶4 p. 287).
In regard to the further limitations of claim 11, CEPKO teaches the state of the art in regard to retinal degenerations and neuronal/retinal cell death and disease and renders obvious to one of ordinary skill in the art targeting diseases such as retinitis pigmentosa (RP), age-related macular degeneration (AMD), and glaucoma [0003]–[0008], and DEL RIO teaches treatment of diabetic complications including diabetic retinopathy which can lead to neovascular glaucoma, a type of glaucoma (See, for example, Hayreh SS. Progress in Retinal and Eye Research. 2007 Sep 1;26(5):470-85).

Zhong–CEPKO
Claims 12-13 stand rejected under 35 U.S.C. 103 as being unpatentable over Zhong (Zhong, L., et al. Cell, 2010; 140(2), 280-293; cited in the IDS filed on 16 NOV 2018) and CEPKO (US20110268705A1; Publ. 3 November 2011; cited in the IDS filed on 16 NOV 2018).
Zhong teaches a method of increasing glycolysis in a cell comprising decreasing a level and/or activity of SIRT6 in a cell; such that, in the absence of SIRT6 there is statistically lack of SIRT6 increases both protein synthesis and stability of Hif1α (p. 287, col. 2, ¶3). Zhong furthermore discloses that hypoxia-inducible factor Hif1α is a key mediator of cellular adaptation to nutrient and oxygen stress, and as such, Hif1α enhances glycolytic flux and modulates multiple genes in order to activate glycolysis (p. 281, col. 1, ¶1). Finally Zhong teaches SIRT6-deficient cells exhibit increased Hif1α protein synthesis, stability, and activity and show increased glucose uptake with upregulation of glycolysis and diminished mitochondrial respiration.
In regard to claim 12, Zhong clearly teaches the link between decreased SIRT6 levels/activity and increasing glycolysis (and increased Hif1α activity). Zhong does not teach altering glycolysis by decreasing a level and/or activity of SIRT6 in a photoreceptor cell nor increasing photoreceptor survival.
CEPKO is drawn to the field of neurodegenerative diseases, e.g. retinal degenerations and discloses a method to treat, prevent and/or delay neuronal or retinal cell death by altering expression of Hif1α (Abstract). CEPKO teaches methods of inhibiting neuronal cell death. The methods include contacting the cell with an agent which enhances the expression and/or activity of Hif1α, thereby inhibiting death of the neuronal/retinal cell (see, for example, [0017]). Furthermore, CEPKO explicitly discloses embodiments where the neuronal cell is a photoreceptor cell and/or the disease is associate with loss or damage to photoreceptor cells and thus treatment is target to prolong the survival of photoreceptor cells (see, for example, [0005], [0012], [0019], [0028], [0029], [0032], [0053], and claim 4).
It would have been prima facie obvious to a person of ordinary skill in the art (POSITA), at the time of the claimed invention, to modify the method of Zhong to further comprise a neuronal/retinal cell of CEPKO wherein the cell is a photoreceptor cell. The motivation, 
In regard to the further limitations of claim 13, CEPKO teaches photoreceptor cells that are cone cells, a rod cells, or retinal cells, or a combination of cone cells, rod cells, and/or retinal cells ([0012], [0019], [0029], [0032] and claim 4).

Zhong–CEPKO–Parenti
Claims 14-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Zhong (Zhong, L., et al. Cell, 2010; 140(2), 280-293; cited in the IDS filed on 16 NOV 2018) and CEPKO (US20110268705A1; Publ. 3 November 2011; cited in the IDS filed on 16 NOV 2018) as applied to claim 12 above, and further in view of Parenti (Parenti MD, et al. Journal of Medicinal Chemistry. 2014 Jun 12;57(11):4796-804; cited in the IDS filed on 16 NOV 2018).
In regard to base claim 12, Zhong and CEPKO render obvious to one of ordinary skill in the art, before the EFD, a method of increasing photoreceptor survival comprising altering glycolysis by decreasing a level and/or activity of SIRT6 in a photoreceptor cell. 
In regard to instant claims 14 and 15, Zhong suggests interest in studying inhibition of SIRT6 in regard to glycolysis (¶4-5 p. 291) and highlights the relationship of SIRT6 deficiency and the need for Hif1α expression, stability, and activity in glycolysis (for example, Fig. 6 and ¶5 p. 291). However, Zhong does not reduce to practice a method of altering glycolysis by decreasing a level and/or activity of SIRT6 that comprises administering an effective amount of an inhibitor of SIRT6 (instant claim 14) selected from the group consisting of proteins, nucleic acids, chemicals and combinations thereof (instant claim 15). 
chemical SIRT6 inhibitors (see, for example, Abstract and p. 4797, Table 1). Parenti demonstrates the inhibition of SIRT6 with a variety of chemical compounds identified via in silico screening and reports compounds 5, 9, and 17 increase H3K9 acetylation in cultured cells (see Fig. 3) and demonstrates concurrent biological properties associated with decreased SIRT6 levels/activity (detailed below). Importantly, Parenti reports that the SIRT6 inhibitors identified in the study recreate the biological effects that are commonly observed in response to SIRT6 ablation or silencing (p. 4801 ¶2). 
For example, Parenti teaches that SIRT6 regulates gene expression as a transcriptional corepressor by physically interacting with transcription factors, such as NFkB, MYC8, and HIF1α and by deacetylating histone H3 lysine 9 (H3K9) and 56 (H3K56) at target gene promoters (¶2 p. 4796) wherein SIRT6 deficiency results in an increased expression of genes controlled by these transcription factors, including pro-inflammatory genes through NF-κB activity and glycolytic genes and the glucose transporter GLUT-1 due to increased HIF1α activity (¶2 p. 4796). Parenti then demonstrates (and states that it is worth emphasizing from a biological point of view) that compounds 5, 9, and 17 were all able to reduce TNF-α secretion as would be expected based on the current knowledge on the role of SIRT6 in TNF-α production (¶2 p. 4802). 
Having thus demonstrated a reduction to practice that supports such expectations, Parenti concludes that it is conceivable that such compounds could find potential application in the treatment of inflammatory conditions in which TNF-α secretion plays an important pathophysiological role (ibid). Parenti further concludes, that since a strong increase in GLUT-1 expression, accompanied by a consistent increase in glucose uptake (an observation similar to results seen in SIRT6-/- mice), was also observed in cultured cells treated with these compounds, these properties make the identified SIRT6 inhibitors, or derivatives of them, particularly appealing for their possible applications as blood glucose-lowering drugs and could make them suitable for treating patients with insulin-resistant diabetes (¶2 p. 4802).
prima facie obvious to a POSITA to use an effective amount of inhibitor of SIRT6 (such as those taught by Parenti) in a method of decreasing the activity of SIRT6 (and correspondingly increasing HIF1α expression stability and activity) and thus increasing glycolysis in a photoreceptor cell in order to prolong cell survival. And thus, a practitioner would have a reasonable expectation of increasing glycolysis as well as HIF1α protein expression, stability, and activity in a photoreceptor cell following administration of an effective amount of SIRT6 inhibitor as Parenti demonstrates expected outcomes with such inhibitors are likely to mirror outcomes in models where SIRT6 is deficient. 
Thus, before the effective filing date of the instant application, Zhong, CEPKO, and Parenti render obvious to one of ordinary skill in the art the instant invention of claims 14 and 15.
	In regard to the further limitations of claim 16, Parenti teaches delivery of a SIRT6-specific antisense nucleotides (i.e. an shRNA, sh2 SIRT6) to cells in vitro resulting in a subsequent 3-fold increase in glucose uptake (final ¶ p. 4800 –¶2 p. 4801; p. 4802 “Cell lines”; ¶4 p. 4803) and cites additional work “on the effect of SIRT6 silencing” wherein SIRT6-specific shRNA effects the silencing of SIRT6 (see, for example, Bauer, et al; Jiang et al; and Bruzzone, et al.). Furthermore, although not reducing to practice an antisense nucleic acid specific for SIRT6 as an inhibitory agent for SIRT6, both Zhong and CEPKO demonstrate that such means for inhibiting gene expression and/or activity was widely practiced in the art before the effective filing date of the instant application (see, for example, CEPKO – shRNA specific to HDAC4 inhibiting HDAC4 in mouse retinal cells, Fig. 2 and [0026]; and Zhong - shRNA specific to HIF1α for decreasing HIF1α ¶4 p. 287).
Response to Applicant’s Arguments
	Applicant’s remarks and arguments filed on 2 FEB 2022 have been fully considered but are not found persuasive for the following reasons.
Applicant argues that Zhong teaches that "SIRT6 mice exhibit a pronounced increase in glucose uptake both in muscle and brown adipose tissue” but not in the brain and therefore not in neurons. This argument has been fully considered but is not found persuasive because Zhong 2010 Fig 1C: Z states that glucose levels were stable in the brains of both SIRT6 WT and KO mice 18FDG-Glucose uptake in the brains of SIRT KO mice and WT mice as there is clearly an apparent darkening of the figure over the head section of the KO mouse in Fig 1C. Furthermore, there is no control indicating that the fluorescent indicator has been administered at sufficient levels to detect a difference in uptake in the brain of KO and WT mice. The BAT takes up a statistically high level of indicator, so much so, apparently, that the muscle tissue in Figure 1C is also not displaying fluorescent indicator uptake, even though muscle cells clearly display other markers linked with increased glycolysis (Fig. 7B). Applicant points out that up to 50% of brain cells are neurons, indicating that up to 50% of the brain is not neurons. With respect to this observation, there is no indication or teaching in Zhong that suggests that neurons are not directly affected by SIRT6 depletion in regard to Hif1α levels. Zhong is silent in regard to neurons specifically. A direct comparison of brain tissue (but not neurons specifically) can be visually made in Fig. 7B (not in Figure 1C, for the reasons cited above) which indicates more fluorescent positive cells and greater fluorescent intensity in fluorescent-positive cells in the KO brain than in the WT brain. Lastly, Zhong does not directly measure glucose in neuronal cells nor does Zhong measure GLUT1 or Hif1α in neuronal cells. CEPKO however clearly indicates that regulation of Hif1α in neurons prolongs cell survival and this alone would indicate to a practitioner of the art that Zhong’s results in ES cells (or BAT or muscle cells) could predict increased Hif1α activity in neurons if SIRT6 was inhibited or decreased.  In summary, the Office relies on the clear teaching of Zhong in regard to decreased SIRT6 and an increase of Hif1α taken together with the clear teaching of CEPKO that an increase in Hif1α in neurons corresponds with increased glycolysis and increased neuronal survival/stability for the rationale to combine and the expectation of success in regard to the prior art teaching of the metabolic links between decreased SIRT6 and increased Hif1α activity.
Applicant argues that Zhong found that " Hif1α RNA levels were comparable between wild type and KO cells, indicating that Hif1α is not a direct transcriptional target of SIRT6." This is not found persuasive because Zhong clearly states that one of the main positive regulators of this switch (absence of SIRT6 and enhanced glycolysis) is the transcription factor Hif1α, and that MOSTOSLAVSKY (US 20180085389 A1) in Prior art Made of Record.
Prior Art Made of Record
MOSTOSLAVSKY (US 20180085389 A1; Publ. 29 MAR 2018; Priority in 15/563248 filed on 31 MAR 2016) cites Zhong 2010 and teaches SIRT6 is a central regulator of glycolytic metabolism (Sebastian et al., 2012; Zhong et al., 2010) and states that consistent with this finding, knockdown of SIRT6 in HPDE cells resulted in increased expression of HIF1α target genes involved in glycolytic metabolism [0217].
SIRT6-specific shRNAs: Bauer I, Grozio A, Lasigliè D, et al. The NAD+-dependent histone deacetylase SIRT6 promotes cytokine production and migration in pancreatic cancer cells by regulating Ca2+ responses. Journal of Biological Chemistry. 2012 Nov 30;287(49):40924-37.; Jiang H, Khan S, Wang Y, et al. SIRT6 regulates TNF-α secretion through hydrolysis of long-chain fatty acyl lysine. Nature. 2013 Apr;496(7443):110-3; Bruzzone S, Fruscione F, Morando S, et al. Catastrophic NAD+ depletion in activated T lymphocytes through Nampt inhibition reduces demyelination and disability in EAE. PloS one. 2009 Nov 19;4(11):e7897. 
Hu (Hu J, et al. Organic & Biomolecular Chemistry. 2013;11(32):5213-6) teaches an interest in development of Sirt6-specific inhibitors as important tools for investigating the physiological function of Sirt6, the therapeutic potential of Sirt6 inhibitors, and the physiological function of protein lysine fatty acylation
Liu (Liu Y, et al. Protein & Cell. 2013 Sep;4(9):702-10) teaches that inhibition of SIRT6 increases cell susceptibility to chemotherapeutic agents (Title and Abstract).
Hayreh (Hayreh SS. Progress in Retinal and Eye Research. 2007 Sep 1;26(5):470-85) teaches a type of glaucoma that develops from untreated diabetic retinopathy.
Conclusion
Claims 1-16 and 51 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633     

/KEVIN K HILL/Primary Examiner, Art Unit 1633